Citation Nr: 1047423	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a disability manifested by 
chest pain.

2.  Entitlement to service connection for a disability manifested 
by chest pain.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issue of entitlement to an evaluation in excess of 20 
percent for service-connected degenerative arthritis of 
the cervical spine has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The Veteran served on active duty from May 1979 to May 1983 and 
from November 1983 to September 2001.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).  

The Veteran was scheduled for a personal hearing before a member 
of the Board sitting in Washington, D.C., in January 2010 but 
withdrew his request for a hearing in a statement dated in 
December 2009 and received by VA in January 2010.  See 38 C.F.R. 
§ 20.702(d) (2009).

The now-reopened claim of service connection for a disability 
manifested by chest pain and the claim for service connection for 
hypertension are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The original claim of service connection for chest pain was 
denied by an unappealed rating decision in October 2001.  

2.  The additional evidence received subsequent to the October 
2001 rating decision is not cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled raises a reasonable possibility of 
substantiating the claim of service connection for a disability 
manifested by chest pain.  




CONCLUSIONS OF LAW

1.  The October 2001 rating decision which denied entitlement to 
service connection for chest pain is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  Evidence received since the October 2001 decision is new and 
material with respect to the issue of service connection for 
disability manifested by chest pain and the claim of entitlement 
to service connection for a disability manifested by chest pain 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Initially, as to the claim for whether new and material evidence 
has been submitted to reopen the claim for service connection for 
a disability manifested by chest pain, because the Board is 
reopening, there need not be a discussion on whether the duty to 
notify has been met, as the Veteran's claim has been successful 
and any error was not prejudicial.  




Analysis of the Claim

In general, unappealed rating decisions are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see 
also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The issue of service connection for chest pain was originally 
denied by a rating decision dated in October 2001 because the 
evidence did not indicate that the condition was chronic.  The 
Veteran was notified of the denial later in October 2001, and he 
did not timely appeal.

The evidence on file at the time of the October 2001 RO 
decision consisted of the Veteran's service treatment records 
from his second period of service.   

The Veteran's service treatment records reveal that he began 
complaining of chest pain in October 1998 and an 
electrocardiogram (ECG) at that time was considered abnormal.  
An April 2001 ECG was also reported to be abnormal.  A May 
2001 Cardiac Catheterization report revealed normal coronary 
vessels.  

Evidence received after October 2001 consists of private 
treatment records dated in 2005 and written statements by the 
Veteran.

In order for the Veteran's claim to be reopened, new and material 
evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  There must be new and material evidence as to any 
aspect of the Veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to 
be postservice evidence of continuity of symptomatology of chest 
pain.  

The evidence received after October 2001 includes complaints 
in 2005 of chest pain.  The relevant diagnosis in October 2001 
was possible angina hyperlipidemia above target for age and 
hypertension.  

The 2005 private treatment reports are new and material.  They 
are new because they were received by VA after October 2001 
and they are material because they raise a reasonable 
possibility of substantiating the claim - i.e., they are 
suggestive that the Veteran has had continuous symptoms since 
service.  Therefore, new and material evidence has been 
submitted and the claim for service connection for disability 
manifested by chest pain is reopened.







ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for fibrocystic breast disease, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  

REMAND

The Board has found that the Veteran has submitted new and 
material evidence to reopen his claim of entitlement to service 
connection for disability manifested by chest pain.  

Although the 2005 private treatment records are new and material 
with respect to the issue of service connection for disability 
manifested by chest pain, there is no nexus opinion linking a 
current acquired disability manifested by chest pain to service.  
Consequently, additional development is needed prior to final 
Board adjudication.

With respect to the issue of service connection for hypertension, 
there is no nexus opinion on file on whether the Veteran has 
hypertension due to service.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  Pursuant to 
38 C.F.R. § 3.327(a) (2010), an examination will be requested 
whenever VA determines, as in this case, that there is a need to 
confirm the existence and to verify the etiology of a disability.  
See also 38 C.F.R. § 3.159 (2010).  

Therefore, the case is REMANDED to the AMC/RO for the following 
actions:  

1.  The AMC/RO will take appropriate action to 
contact the Veteran and ask him to provide the 
names, addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to treatment involving chest 
pain and/or hypertension since April 2005, the 
date of the most recent medical evidence on 
file.  After obtaining any necessary 
authorization from the Veteran for the release 
of his private medical records, the AMC/RO 
should obtain and associate with the file all 
records that are not currently on file.  If 
the AMC/RO is unsuccessful in obtaining any 
such records identified by the Veteran, it 
should inform the Veteran of this and request 
him to provide a copy of the outstanding 
medical records if possible.  

2.  The AMC/RO will then schedule the Veteran 
for a VA examination by an appropriate health 
care provider to determine the etiology of any 
disability manifested by chest pain and of 
hypertension.  The following considerations 
will govern the examination:

a.  The entire claims folders and a copy 
of this remand must be made available to 
the examiner in conjunction with this 
examination.   The examination report 
must reflect review of pertinent material 
in the claims folder.  

b.  After reviewing the claims files 
and examining the Veteran, the 
examiner must provide an opinion on 
whether the Veteran currently has a 
disability manifested by chest pain 
and/or hypertension that is 
etiologically related to his active 
service.  

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to speculation, 
he or she must so state.

d.  If the examiner responds to the 
above inquiry that he/she cannot so 
opine without resort to speculation, 
the AMC/RO will attempt to clarify 
whether there is evidence that must be 
obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

3.  The AMC/RO must notify the Veteran that it 
is his responsibility to report for the above 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report for 
the aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development, the AMC/RO will readjudicate the 
reopened claim of service connection for 
disability manifested by chest pain and 
adjudicate  the issue of service connection 
for hypertension,  considering any and all 
evidence that has been added to the record 
since its last adjudicative action.  If the 
benefit sought on appeal remains denied, the 
Veteran will be provided a Supplemental 
Statement of the Case, which should include 
all pertinent law and regulations.  The 
Veteran will then be given an appropriate 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran may 
present additional evidence or argument while the case is in 
remand status at the AOJ.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


